Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1, lines 12-13 and 18-20 have been amended to newly define that the clamp arm broadly rotates in an axial direction as well as now separately
Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,931) taken in view of JP 2006-142584 to Hasegawa et al. and JP 59-230736 to Hasegawa.
	This rejection is maintained for substantially the same reasons as set forth in the last office action.  In particular, Ring discloses a tire bead setting assembly including an annular frame (12), a plurality of pivotally mounted magnetic segments (34) each with a bead retaining surface (46), means (42) for selectively rotating the magnet segments that is a piston/cylinder and thus substantially equivalent to the disclosed piston/cylinder, a plurality of pivotally mounted clamp segments (16) and means (26) for selectively rotating the clamp segments radially inwardly into engagement with a bead that is a piston/cylinder and thus substantially equivalent to the disclosed piston/cylinder.  The clamp segments further include pivotally mounted clamp arms (28) that rotate radially inwardly and outwardly but Ring does not disclose a pivotally connected radially inward piece, a radially inward arm piece rotating in the axial direction, or a rotary encoder.
	As to the clamp arms, providing the clamp arms of Ring with a pivotally mounted radially inward piece that can pivot and thus rotate axially would have been obvious in view of Hasegawa et al. (‘584) which teaches providing radially movable bead holders in a bead setter as two pieces pivotally connected so the radially inner piece can axially tilt/pivot/rotate if it contacts the drum/band and thereby prevent damage or deformation.  In particular, Hasegawa ‘584, in the context of a radially movable bead setter clamp, teaches pivotally connecting a radially inner bead setter clamp piece (11, 15) to a radially outer part thereof (12a, 16a) with a pin (12b, 16c) so as to allow it to tilt and thereby prevent damage and deformation if contact nd paragraph on page 5 of provided translation of Hasegawa ‘736).
	As to the rotatory encoder, Hasegawa (‘736) is also directed to a bead setter with radially movable segments (and can include a swing type (and thus pivoting, i.e. akin to that of Ring) movement instead of the depicted linear radial movement - note second paragraph on page 5 of the supplied translation) and suggests desirably detecting the movement that causes the radial movement of the segments with a detector, this being described as reducing the bead setting time and improving bead setting performance, reliability and accuracy.  The Hasegawa (‘736) bead setter is also controlled and adaptable to different diameter beads.  The 
	As to claims 2-3, attachment of the detector to the frame with an interconnecting link is suggested and thereby rendered obvious by Hasegawa ‘736 and the particular mechanical connection between the encoder and crank arms would have been readily and routinely selected and optimized by the ordinary artisan dictated by routine mechanical and space concerns, it being particularly obvious to utilize a link/arm or links for the connection in light of the use of links by Ring for all the clamp segment motions as well as the exemplary suggestion of using a link for the connection to the clamp segments in Hasegawa, only the expected and predictable results following any such particular mechanical interconnection.  As to claim 4, Hasegawa (‘736) teaches and thereby renders obvious using the detector to detect the 
	As to claim 7, Hasegawa ‘584 teaches and thereby renders obvious pivotally connecting the inward and outward pieces by a pin.  As to claim 9, the tilting depicted in fig. 17 of Hasegawa ’584 appears to be generally about 45 degrees and therefore such a tilting/rotating capability would have been obvious.  As to claim 11, the inward and outward pieces as taught by Hasegawa ‘584 engage at respective mechanical stop surfaces (11b/11d, 15d) that cooperate to align the pieces in the normal functional positions thereof thereby rendering such a configuration obvious when providing pivoting inward and outward pieces for only expected and predictable results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 2006-142584 to Hasegawa et al. and JP 59-230736 to Hasegawa as applied above, and further in view of [Harding (US 4,148,680) or Stokes (US 3,816,202)] as applied in the last office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 2006-142584 to Hasegawa et al. and JP 59-230736 to Hasegawa as applied above, and further in view of Griebling (US 5,300,180) as applied in the last office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 59-230736 to Hasegawa and Griebling (US 5,300,180).
	As to claims 1-6, Ring and Hasegawa ‘736 are applied for the same reasons detailed above and in the last office action.  As to the claim limitations with respect to the clamp arms, providing the clamp arms of Ring with a pivotally mounted radially inward piece that can pivot and thus rotate axially would have been obvious in view of Griebling which teaches providing the bead holders in a bead setter as two pieces pivotally connected so the radially inner piece can axially pivot if it contacts the plies and thereby prevent damage without sacrificing bead setting accuracy.  In particular, Griebling teaches pivotally connecting a radially inner bead setter clamp piece (25) to a radially outer part thereof (11) with a pin (33) so as to allow it to pivot axially and thereby prevent damage to the bead fingers and/or plies when withdrawn without sacrificing bead setting accuracy (e.g. col. 2, lines 14-43; col. 5, line 66 - col. 6, line 6).  Guided by this teaching, it would have been obvious to modify the radially movable/rotating clamp arms of Ring with a pivotally connected radially inner piece to allow pivoting/rotating/tilting axially away from any ply contact with an expectation of being able to avoid any consequent damage without sacrificing bead setting accuracy.  Further, there would 
	As to claim 7, Griebling teaches and thereby renders obvious pivotally connecting the inward and outward pieces by a pin (note pin 33).  As to claim 8 and 10, the resilient spring (36) in Griebling provides a resilient member between and connecting the parts and would seemingly provide a spring-loaded fastening pin fastener given that the spring loads the pin fastening between the parts, this rendering such a configuration obvious.  As to claim 9, the pivoting depicted in fig. 10 of Griebling appears to be less than 45 degrees but there is nothing in the mechanical interconnection between the pieces that would prevent additional pivoting such that a capability to pivot about 45 degrees would have been an obvious capability following the Griebling teachings.  As to claim 11, the inward and outward pieces as taught by Griebling engage at respective mechanical stop surfaces - note surface 22 of outer piece that engages the corresponding surface of the pivoting inner piece and that cooperate to align the pieces in the normal functional positions thereof (e.g. fig. 8) thereby rendering such a configuration obvious when providing pivoting inward and outward pieces for only expected and predictable results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 59-230736 to Hasegawa and Griebling (US 5,300,180) as applied to claim 1 above, and further in view of [Harding (US 4,148,680) or Stokes (US 3,816,202)] as applied in the last office action.
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive as regards the remaining and new rejections.  The previous 112 rejections were however withdrawn in view of the claim amendment but note the new 112 rejection.
	The argument that Ring only discloses arms (28) that rotate in the radial direction is not disputed.  Likewise, the argument that Hasegawa ‘736 only shows bead setters that move or rotate in the radial direction is likewise not disputed.  The obviousness of including an additional pivoting/rotational ability to inner parts of the arms however comes from the secondary references to Hasegawa ‘584 and Griebling.
	Applicant’s arguments with respect to Hasegawa ‘584 stress that the bead setters of this reference include linear movement in a radial direction and only rotates in an axial direction rather than an axial and radial direction.  Likewise, it is argued that the fingers of Griebling only rotate in one direction about pin 33 and do not rotate in two directions.  First, it is again noted that the clamp arm of Ring is rotatable radially and although the outer part of the bead clamp in Hasegawa ‘584 is linearly movable radially, in view of Hasegawa ‘736, it is known in this art that pivoting or swing type bead setter clamps (e.g. as in Ring) are an obvious alternative to radial linear movement types (see 2nd paragraph on page 5 of provided translation of Hasegawa ‘736).  Thus, these teachings of providing a pivoting or tilting or rotating inner bead clamp part would have been reasonably seen as applicable to either of these well-known obvious alternate manners of effecting radial inward and outward bead clamp movements for only expected and predictable results.  Further, in any event, while it is not disputed that the secondary references 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 1, 2022